20-01237-mew   Doc 1-4   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit D   Pg
                                      1 of 13




                          Exhibit D
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             1 of 12 PageID   D 13Pg
                                     2 of 13
                                                                              FILED
                                                                        U.S. WSTraCT ofURT N.y
 JMK:DG/MSM/AS
 F. #2017R00930                                                         ★ APR-"i 2019 *
 UNITED STATES DISTRICT COURT                                           BROOKLYN OFFICE
 EASTERN DISTRICT OF NEW YORK
                                         X


 UNITED STATES OF AMERICA                          INF OR M A TIO N

        - against -                                Cr. No .         00/S^
                                                   (T. 18, U.S.C., §§ 371, 1956(h), 981(a)(1)(C),
 CUSTAVO TRUJILLO,                                  982(a)(1), 982(b)(1) and 3551
                                                    T. 21, U.S.C., § 853(p); T. 28, U.S.C.,
                Defendant.                          §2461(0))

                                         X


 THE UNITED STATES CHARCES:

            At all times relevant to this Information, unless otherwise indicated;

                                      INTRODUCTION


L       The Defendant and Relevant Individuals and Entities

               1.      The defendant CUSTAVO TRUJILLO was an Ecuadorian citizen who
resided in Florida since approximately May 2018. He was employed in operations and
comptroller positions in the Ecuadorian office of a financial services firm ("Financial Services
Firm"),the identity of which is known to the United States, for most ofthe period from
approximately 2005 to 2017.

               2.     Co-Conspirator 1, an individual whose identity is known to the United
States, was a dual United States and Ecuadorian citizen who resided in Florida. Co-Conspirator
1 was a registered United States investment adviser. Co-Conspirator 1 was a "domestic concern"
as that term is defined in the Foreign Corrupt Practices Act("FCPA"), Title 15, United States
Code, Section 78dd-2(h)(l).



                                                                                     exhibit NO..
                                                                                      IDEimEWTI^ViDENC^
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             2 of 12 PageID   D 14Pg
                                     3 of 13



                 3.     Ramiro Andres Luque Flores("Luque") was an Argentinian national who
  previously lived in Ecuador and then, beginning in or about 2016, resided in Florida. He owned
  and controlled an Ecuadorian company called GalileoEnergy S.A.("Galileo"). Galileo
 specialized in the disposal of hazardous waste from oil and gas production. Between December
 2012 and late 2016, Galileo entered into five contracts and additional supplemental contracts
 with Empresa Piiblica de Hidrocarhuros del Ecuador("PetroEcuador").
                4.      Jose Larrea was a United States citizen who resided in Ecuador and
 Florida. He was a financial adviser and a childhood friend of Co-Conspirator 1.
                5.     Financial Services Firm was a Delaware holding company that owned and
 operated several financial services entities based in the United States and abroad. In or about
 2012, Financial Services Firm de-registered as a United States-registered investment adviser and
 incorporated in Bermuda. Financial Services Firm and related entities maintained offices in,
 among other places, Florida, Ecuador and Uruguay. Co-Conspirator 1 was a minority owner of,
 and a financial adviser for. Financial Services Firm from approximately 2006 to at least 2017.
               6.       Real Estate Company," the identity of which is known to the United
States, was a luxury real estate development company based in Florida. Real Estate Company
was owned and operated by a number ofindividuals who owned and operated Financial Services
Firm.


               7.       Escrow Agent Company," the identity of which is known to the United
States, was an escrow agent that was formed and registered in the British Virgin Islands and had
a bank account in the Cayman Islands(the "Escrow Agent Company Account"). Co-Conspirator
1 and other owners and employees ofFinancial Services Firm (the "Co-Conspirators") used the
Escrow Agent Company to funnel investments to private investment funds in the Cayman
Islands created by some ofthe individuals who owned Financial Services Firm, purportedly for
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             3 of 12 PageID   D 15Pg
                                     4 of 13


  the purpose of developing real estate in South Florida that was owned by Real Estate Company.
  Co-Conspirator 1 had the authority to direct funds into and out ofthe Escrow Agent Company
  Account.


                 8.     PetroEcuador was the state-owned oil company ofthe Republic of
 Ecuador. PetroEcuador was wholly owned and controlled by the government ofEcuador and
 performed a function that Ecuador treated as its own,and thus was an "instrumentality" ofthe
 Ecuadorian government as that term is used in the FCPA,Title 15, United States Code, Sections
 78dd-2(h)(2)(A) and 78dd-3(f)(2)(A).

                9.       Shell Company," the identity of which is known to the United States, was
 a shell company incorporated in Curacao. Shell Company had a bank account in Curacao (the
 "Shell Company Account").

                10.    Madison Assets LLC("Madison") was a shell company incorporated in
the Cayman Islands. Madison had a bank account in New York, New York (the "Madison
 Account"). In or about December 2015, ownership of Madison was transferred to a United
Kingdom shell company that was owned and controlled by the defendant GUSTAVO
TRUJILLO.

IL      The Wire Fraud Scheme

               11.     In or about and between 2005 and 2007, several individuals who operated
Real Estate Company,and whose identities are known to the United States, began operating
Financial Services Firm and several private investment funds in the Cayman Islands (the
"Cayman Islands Funds"). Financial Services Firm sold shares ofthe Cayman Islands Funds to
clients and potential clients for the ostensible purpose ofdeveloping Real Estate Company's
projects in South Florida.
 20-01237-mew    Doc 1-4 Filed
   Case 1:19-cr-00134-CBA      10/14/20
                          Document         Entered
                                     5 Filed       10/14/20
                                               04/04/19     13:07:20
                                                         Page          Exhibit #:
                                                              4 of 12 PageID   D 16Pg
                                      5 of 13


                 12.    In or about 2007, Real Estate Company's projects began suffering
 financial difficulties that worsened over the next decade. Despite knowing ofthe failing
 financial health and eventual insolvency ofthose real estate projects, the Co-Conspirators
 continued to raise new debt, purportedly for the development ofreal estate, by,among other
 things:(a)further incentivizing Financial Services Firm's financial advisers to aggressively sell
 shares in the Cayman Islands Funds to clients and potential clients;(b)making false and
 fi"audulent statements to Financial Services Firm's financial advisers and auditors, and others,
 regarding the financial health ofthese investments; and(c)omitting material information
 regarding the shared ownership interests, and resulting conflict ofinterest, among Real Estate
 Company, Financial Services Firm and the Cayman Islands Funds.
                13.    By the end of2015, while at least approximately $156 million was
 invested in the Cayman Islands Funds, Real Estate Company was at least $200 million in debt,
 and its properties remained mostly rmdeveloped and unsold. The investment funds that were
purportedly raised for the development ofreal estate were instead fraudulently used by the
Co-Conspirators:(a)to repay older debts;(b)to capitalize the consistently unprofitable Real
Estate Company and Financial Services Firm businesses; and(c)for their personal use and
benefit.


               14.     In or about 2015,the defendant GUSTAVO TRUJLILLO became
involved in the scheme. Among other things, in approximately late 2015,the Co-Conspirators
who owned Real Estate Company,Financial Services Firm and the Cayman Islands Funds asked
TRUJILLO to become the beneficial owner of Madison. After complying with that request,
TRUJILLO,at the direction of certain ofthe Co-Conspirators, knowingly used the Madison
Account to execute the sale ofinvestments in the Cayman Islands Funds to other unwitting
Financial Services Firm clients in order to make interest payments to Financial Services Firm
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             5 of 12 PageID   D 17Pg
                                     6 of 13


 clients on their investments or to pay existing clients ofFinancial Services Firm who complained
 about the performance oftheir investments. TRUJILLO executed these sales knowing that the
 real estate projects purportedly funded by the Cayman Islands Funds were insolvent and had no
 reasonable prospect of generating returns, and that Financial Services Firm did not have the
 funds to repay its clients.

                 15.    As Financial Services Firm and Real Estate Company's debts continued to
 rise without generating adequate returns to meet past obligations, the Co-Conspirators resorted to
 other fraudulent means to gain access to funds to perpetuate the scheme. For example,
 Co-Conspirator 1 and other Co-Conspirators,for a fee, knowingly used Real Estate Company,
 Financial Services Firm and the Cayman Islands Funds to launder some oftheir clients' illicit
funds, including funds involved in the bribery and money laundering scheme set forth below, and
in some instances used those illicit funds to perpetuate the wire fraud scheme.
                16.     The defendant GUSTAVO TRUJILLO,at the direction of Co-Conspirator
 1 and others, created false and fraudulent bank statements that purported to show that the
Financial Services Firm clients' funds were safely invested in the Cayman Islands Funds.
Similarly, TRUJILLO,at the direction ofothers, made purported interest payments to clients to
deceive them into believing that their investments were generating returns, when in fact their
money was not invested in real estate and was not generating returns.
III.    The Briberv and Monev Laimdering Scheme

               17.     In or about and between 2013 and 2016, Galileo, which was owned and
controlled by Luque,obtained and retained contracts from PetroEcuador by promising to pay
bribes, and paying bribes, to PetroEcuador officials. As a result ofthe bribery scheme,
PetroEcuador paid Galileo approximately $27.8 million into bank accounts designated by
Co-Conspirator 1, including the Escrow Agent Company Account. Co-Conspirator 1 and others
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             6 of 12 PageID   D 18Pg
                                     7 of 13


 then transferred those funds to various offshore shell company accounts that were beneficially
 owned and controlled by PetroEcuador officials, as well as to other offshore shell company
 accounts, as payment for their role in the scheme.

                18.    In or about March 2015,the Escrow Agent Company Account closed,
 which caused the Co-Conspirators to open Shell Company Account to receive PetroEcuador
 proceeds due on Galileo's contracts. In or about and between July 2015 and May 2016, Shell
 Company Account received approximately $8 million of Galileo's PetroEcuador contract
 proceeds, of which approximately $2.9 million was then transferred to the Madison Account. At
the direction of others, the defendant GUSTAVO TRUJILLO wired and caused to be wired at
least $2.3 million ofthe PetroEcuador contract proceeds from the Madison Account to repay
certain Financial Services Firm clients and other debts.

               19.    By in or about mid-2016, it had been publicly reported that Luque had
paid bribes to obtain and retain Galileo's contracts with PetroEcuador.

               20.    In or about and between November 2016 and December 2016, after Luque
requested the balance ofthe PetroEcuador contract proceeds from Co-Conspirator 1 and Larrea,
the defendant GUSTAVO TRUJILLO knowingly facilitated at least four wire transfers, totaling
approximately $904,000, from the Madison Account to a bank accoimt in the name of Larrea,in
order to conceal and disguise the nature, location, source, ownership and control ofthe proceeds
ofthe bribery ofPetroEcuador officials by Luque.

              21.     In order to make the wire payments to Larrea for the benefit ofLuque,the
defendant GUSTAVO TRUJILLO used the Madison Account to facilitate the sale ofinvestments
m the Cayman Islands Funds to approximately 18 unwitting Financial Services Firm clients.
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             7 of 12 PageID   D 19Pg
                                     8 of 13



                                            COUNT ONF.
                                (Conspiracy to Commit Wire Fraud)
                22.     The allegations contained in paragraphs one through 21 are realleged and
 incorporated as iffully set forth in this paragraph.
                23.     In or about and between July 2015 and April 2017, both dates being
 approximate and inclusive, within the Eastern District ofNew York and elsewhere,the defendant
 GUSTAVO TRUJILLO,together with others, did knowingly and intentionally conspire to devise
 a scheme and artifice to defiraud one or more clients and potential clients ofFinancial Services
 Firm, and to obtain money and property from them by means ofone or more materially false and
 fi'audulent pretenses, representations and promises, and for the purpose ofexecuting such scheme
 and artifice, to transmit and cause to be transmitted by means of wire communication in
interstate and foreign commerce writings, signs, signals, pictures and sounds, contrary to Title
 18, United States Code, Section 1343.

               24.     In furtherance ofthe conspiracy and to effect its objects, within the
Eastern District ofNew York and elsewhere, the defendant GUSTAVO TRUJILLO,together
with others, committed and caused to be committed, among others, the following:
                                          OVERT ACTS

                      (a)      On or about September 12,2016, TRUJILLO caused a transfer of

approximately $320,560 of Luque's PetroEcuador proceeds from the Madison Account in New
York,New York to an account at another financial services firm,the identity of which is known
to the United States, for the purpose ofpaying three Financial Services Firm clients.

                      (b)     On or about November 23, 2016, TRUJILLO sent approximately
$353,000 ofFinancial Services Firm client funds via wire, through the Eastern District ofNew
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document         Entered
                                    5 Filed       10/14/20
                                              04/04/19     13:07:20
                                                        Page          Exhibit #:
                                                             8 of 12 PageID   D 20Pg
                                     9 of 13


  York and elsewhere,from the Madison Aceoimt in New York,New York to Larrea's bank
  account in Miami,Florida to repay Luque some ofhis PetroEcuador contract proceeds.
                      (c) On or about December 19,2016,TRUJILLO sent approximately
  $134,000 ofFinancial Services Firm client funds via wire,through the Eastem District ofNew
  York and elsewhere,from the Madison Account in New York, New York to Larrea's bank
 account in Miami,Florida to repay Luque some of his PetroEcuador contract proceeds.
                (Title 18, United States Code, Sections 371 and 3551

                                            COUNT TWO
                             (Conspiracy to Commit Money Laundering)
                25.     The allegations contained in paragraphs one through 21 are realleged and
 incorporated as iffully set forth in this paragraph.
                26.     In or about and between July 2015 and April 2017, both dates being
 approximate and inclusive, within the Eastem District ofNew York and elsewhere,the defendant
 GUSTAVO TRUJILLO,together with others, did knowingly and intentionally conspire to:(i)
conduct one or more finaneial transactions, to wit: wire transfers ofmoney, which transactions   m


fact involved the proceeds ofspecified unlawful activity, to wit: felony violations ofthe FCPA,
Title 15, United States Code, Sections 78dd-2 and 78dd-3,knowing that the property involved      m


the financial transactions represented the proceeds ofsome form of unlawful activity, and
knowing that the transactions were designed in whole and in part to conceal and disguise the
nature, location, source, ownership and control ofthe proceeds ofspecified unlawful activity,
contrary to Title 18, United States Code, Section 1956(a)(l)(B)(i); and (ii)transport, transmit and
transfer monetary instruments and funds from a place in the United States to and through a place
outside the United States and to a place in the United States from and through a place outside the
United States, with the intent to promote the carrying on ofspecified unlawful activity, to wit:
20-01237-mew    Doc 1-4 Filed
  Case 1:19-cr-00134-CBA      10/14/20
                         Document        Entered
                                    5 Filed      10/14/20
                                             04/04/19     13:07:20
                                                       Page          Exhibit #:
                                                            9 of 12 PageID   D 21Pg
                                    10 of 13
                                                                                                       9


  felony violations ofthe FCPA,Title 15, United States Code, Sections 78dd-2 and 78dd-3,
  contrary to Title 18, United States Code, Section 1956(a)(2)(A).
                  (Title 18, United States Code, Sections 1956(h)and 3551 rt^.)
                 CRIMINAL FORFEITURE ATXEGATTON AS TO COUNT ONF,
                 27.     The United States hereby gives notice to the defendant that, upon his
 conviction ofthe offense charged in Count One,the government will seek forfeiture in
 accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
 Code, Section 2461(c), which require any person convicted ofsuch offense to forfeit any
 property, real or personal, constituting, or derived from, proceeds obtained directly or indirectly
 as a result ofsuch offense.

                 28.    Ifany ofthe above-described forfeitable property, as a result ofany act or
 omission ofthe defendant:

                        (a)     cannot be located upon the exercise of due diligence;
                        (b)     has been transferred or sold to, or deposited with, a third party;
                        (c)     has been placed beyond the jurisdiction ofthe court;
                       (d)      has been substantially diminished in value; or
                       (e)      has been commingled with other property which cannot be divided
without difficulty;

It IS the mtent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture ofany other property ofthe defendant up to the value ofthe forfeitable property
described in this forfeiture allegation.

              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States Code,
Section 853(p); Title 28, United States Code, Section 2461(c))
20-01237-mew    Doc 1-4 Filed
 Case 1:19-cr-00134-CBA       10/14/20
                         Document        Entered
                                    5 Filed      10/14/20
                                             04/04/19 Page13:07:20   Exhibit D
                                                            10 of 12 PageID      Pg
                                                                             #: 22
                                    11 of 13
                                                                                                     10


                 CRIMINAL FORFEITURE ATXEGATTON AS TO COTJNT TWO
                 29.    The United States hereby gives notice to the defendant that, upon his
 conviction ofthe offense charged in Count Two,the government will seek forfeiture in
 accordance with Title 18, United States Code, Section 982(a)(1), which requires any person
 convicted ofsuch offense to forfeit any property, real or personal,involved in such offense,   or


 any property traceable to such property.

                30.     If any ofthe above-described forfeitable property, as a result ofany act or
 omission ofthe defendant:

                       (a)     cannot be located upon the exercise of due diligence;
                       (b)     has been transferred or sold to, or deposited with, a third party;
                       (c)     has been placed beyond the jurisdiction ofthe court;
                       (d)     has been substantially diminished in value; or
                       (e)     has been commingled with other property which cannot be divided
without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 18, United States Code, Section 982(b)(1),to seek forfeiture ofany other
20-01237-mew    Doc 1-4 Filed
 Case 1:19-cr-00134-CBA       10/14/20
                         Document        Entered
                                    5 Filed      10/14/20
                                             04/04/19 Page13:07:20   Exhibit D
                                                            11 of 12 PageID      Pg
                                                                             #: 23
                                    12 of 13
                                                                                                     11


 property of the defendant up to the value ofthe forfeitable property described in this forfeiture
 allegation.

               (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21, United
 States Code, Section 853(p))




                                      RICHARD P. DONOGHUE
                                      UNITED STATES ATTORNEY
                                      EASI^P^^^I^TOCT of new YORK
                                         acting united states attcrmey
                                          PURSUANT TO 28 C.F.R. 0.13S


                                      ROBERT ZINK
                                      ACTING CHIEF
                                      CRIMINAE DIVISION,FRAUD SECTION
                                      U.S. DEPARTMENT OF JUSTICE




                                     DEBORAH L. CONNOR
                                     CHIEF
                                     CRIMINAE DIVISION, MONEY LAUNDERING
                                     AND ASSET RECOVERY SECTION
                                     U.S. DEPARTMENT OF JUSTICE
20-01237-mew    Doc 1-4 Filed
 Case 1:19-cr-00134-CBA       10/14/20
                         Document        Entered
                                    5 Filed      10/14/20
                                             04/04/19 Page13:07:20   Exhibit D
                                                            12 of 12 PageID      Pg
                                                                             #: 24
                                    13 of 13



                                                                                                       11

    property ofthe defendant up to the value ofthe forfeitable property deacribed in this forfeiture
    allegation.

                  (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21, United
    States Code, Section 853(p))




                                         RICHARD P. DONOGHUE
                                         UNITED STATES ATTORNEY
                                        EASTJ^pi DI^MCT OF NEW YORK
                                            ACTING UNITED STATES ATTCRi'iEY
                                            PURSUANT TO 28 C.F.R. Q.13S     J/,

                                        ROBERYZiNK~
                                        ACTIHG CHIEF
                                        CRIMINAL DIVISION,FRAUD SECTION
                                        U.S. DEPARTMENT OF JUSTICE




                                        DEBORAH L. CONNOR
                                        CHIEF
                                        CRIMINAL DIVISION,MONEY LAUNDERING
                                       AND ASSET RECOVERY SECTION
                                       U.S. DEPARTMENT OF JUSTICE
